PER CURIAM.
We affirm the conviction and find only one error in the sentence, appellant having *336contended three to exist. Appellant correctly asserts that the trial court erred in multiplying the legal constraint factor on appellant’s scoresheet by four, once for each offense at conviction. The supreme court recently disapproved of using a multiplier for calculating legal constraint points. Flowers v. State, 586 So.2d 1058, 1060 (Fla.1991). Accordingly, we reverse the sentence and remand with direction to resen-tence in compliance with Flowers.
GLICKSTEIN, C.J., and ANSTEAD and POLEN, JJ., concur.